10/18/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                DA 22-0538

IN THE MATTER OF

A.J.W. and O.J.J.,

      Youths in Need of Care.


                                 ORDER


      Upon consideration of Appellant Mother, K.J.’s, motion to

consolidate, and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. DA 22-0538 and DA 22-0539 are hereby

consolidated under Cause No. DA 22-0538 and henceforth captioned as

above.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                                      ORDER
                                                            Chief Justice, Montana Supreme Court
                                                                       October 18 2022